BROWN, District Judge.
In tiie above libels salvage compensation is demanded for services rendered to the steamship Coya at about 2 o’clock in the morning of January 9,1901, in towing her from a fire on pier A in the Erie Basin, to a safe place of anchorage outside the basin near Governor’s Island. The services were short, being of only about an hour’s duration, and rendered under circumstances of much less danger to the steamship than might be at first supposed, and much less than ordinarily exists in cases of salvage from fire.
The fire broke out on the wooden passenger steamer Idlewild, moored at the breakwater on the opposite side of the basin; and that steamer, having broken loose, was blown by the southerly wind across the basin against the end of pier A, where it set fire to the barge Old Glory loaded with jute, from which the fire was communicated to the shed on pier A, and thence rapidly extended along the shed of the pier to'the bulkhead. The Coya, a steel steamer about 337 feet long and about 2,000 tons register lay bow in on the westerly side of the pier, breasted off from it about 20 feet by two barges between it and the pier. The fire on the Idlewild broke out at a little after 1 o’clock a. m. and soon afterwards on pier A. Two of the city fire boats not long after arrived on the scene and were employed in playing streams of water upon the various vessels at the end and on each side of the pier. This was sufficient to prevent the fire from attacking the after part of the Coya, although a steamer on the east side of pier A, being hemmed in by the burning barges, was burned and sunk. As soon as the fire had attacked the pier, the master cut loose all his mooring lines except one steel spring line running to the pier aft from a point a little forward of the poop, and began to warp the steamer across the slip towards the pier to the westward of pier A; but some other tugs, coming to the aid of boais in the slips, fouled the Goya’s warping hawser and either broke or cut it, so that the Goya had no further means of moving herself away. At 1:40 a. m. some of the Goya’s small boats on the upper deck, with ropes, tarpaulins and spars and rigging on the forward part of the ship, which could not be reached bv the streams from the fire boats, took fire from the adjoining wharf. The master, however, had his. steam fire apparatus in readiness, and it was so effective that all the fire on the steamer was extinguished by him before 2 a. m. by the use of the steamer’s own fire pumps, with some aid from the fire boats, except a little smouldering afterwards discovered, which -was of no material importance and was very soon put out.
It was not until about 2 o’clock, about three-quarters of an hour after the fire first broke out, and at about the time, the fire on the forward part of the steamer had been extinguished by the master, that the first of the salving tugs arrived. They came in the following order:
First, the Mutual, from which a hawser was thrown to the steamer’s port quarter, where it was made fast by the steamer’s men; soon afterwards, the C. R. Stone, the M. Moran and the Unique, differing ■but little in their time of arrival, and later the P. Cahill, when the steamer was approaching the exit from the basin. For a brief period she and some of the other tugs'put a stream of water on the Coya; *415but I regard this as of no importance whatever. The Mutual, lire first to arrive, upon pulling upon her hawser when made fast, soon ascertained that the stern moved but a short distance, being held to the dock by (he aft spring line. About that time the master of the O. R. HI one arriving and discovering that she was held fast, boarded the steamer, went to her starboard quarter and cut the steel hawser with an ax, thus enabling her to be moved out. In doing this he testifies that he was exposed to some danger, and that his trousers were burned. After the steamer was hauled out somewhat into the ship, a sixth tug, the Unity, pushed for a short period on her starboard quarter, but soon went away as unnecessary for further service. The position of the steamer at pier A was near the exit from the hasin, and Che turning and handling of the steamer to take her out through the gateway undoubtedly required considerable care and skill. It was accomplished, however, without any injury. The master after ext inguishing the fire forward had come aft, soon after the Stone’s arrival, approved her master’s act in cutting the Goya’s hawser, and invited him to the bridge to assist in the management of the steamer in getting out of the basin. She was anchored at a safe distance outside at about 3 a. m.
The most, dangerous period for the Goya, namely, when the boats and oilier inflammable materials on her forward part had caught fire, was already past before any of these salving tugs arrived. Although the fire on the pier lasted for a considerable period, there is no indication from the evidence that the fire at. any time became more dangerous to the Goya than before. Her decks were of steel, and as the previous fire forward was extinguished by the ship’s own means, and as nothing on board again took fire, although the steamer remained in the same position for at least a half hour before the salving i.ugs got her away from the pier, it is manifest that the Goya, on the arrival of the tugs, was in no present peril, and that her previous apprehended danger had become very much diminished at the time she was removed. This circumstance distinguishes the present case from all other cases of salvage from fire to which I have been referred.
it was nevertheless very desirable, no doubt, that the vessel should be removed from the vicinity of this fire. The master was anxious that this should be done, and a moderate salvage award should be allowed for the services of the tugs that rendered substantial aid.
The saved values of the steamer, freight and cargo amount i-n all to $230,000.
The libelants ask an allowance of 10 per cent, of this sum, and cite in support of their contention an allowance of that percentage on one or more barges lying alongside and to the westward of the Coya and in her lee, which were removed by other tugs prior to the rendering of the services to (he Goya". The circumstances leading to the allowance referred to do not appear. A percentage, merely as a basis of allowance, is not. a proper guide and has been repeatedly condemned. The Suliote (O. G.) 5 Fed. 99; The Raker (O. O.) 25 Fed. 771, 771. The only guide is what appears to be a reasonable amount having in view all the circumstances of the service, and such a sum as *416will afford all the encouragement and stimulus to salvage operations that can he deemed necessary to secure the most effective service. In the .case of The S. B. Baker (D. 0.) 23 Fed. 109, Id. (O. 0.) 25 Fed. 771, an allowance by this court of $750 for hauling out of her slip a burning loaded cotton barge, worth with cargo $32,000, was reduced on appeal to $350. The allowance of a percentage is made in this court merely as a convenient mode for an apportionment on ship, freight and cargo of such an amount as the court otherwise deems reasonable and sufficient. The St. Paul (D. C.) 82 Fed. 104, 108, 111.
In the present case, considering also the presence of numerous other tugs competent to render the same service, the sum of $3,450, being l-£ per cent, upon the values saved, will be in my judgment a liberal and sufficient compensation for the services of these harbor tugs and answer all the purposes for which salvage awards are made. See Kaiser Wilhelm der Grrosse jT). O.) 106 Fed. 963.
The above amount will be distributed as follows:
To the Mutual . $ 800 00
To the O. E. Stone . 800 00
To the Unique, a large and valuable boat. 700 00
•To the Michael Moran. 700 00
To the P. Cahill . 350 00
To the Unity . 100 00
$3,450 00
Out of the amounts above awarded to each tug, I allow to the master of the O. R. Stone $100; the master of the Unity $10; and to each of the other masters $50. Of the balance, I allow one-fourth to the officers and crew, including the master, to be distributed among them pro rata, according to their wages, and the other three-quarters to the owners, respectively, with costs.